No. 13821
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1977


ROBERT DEWAR I
                       Plaintiff and Appellant,
           -vs-
CITY OF GREAT FALLS et al.,
                       Defendants and Respondents.


Appeal from:     District Court of the Eighth Judicial District,
                 Honorable B. W. Thomas, Judge presiding.
Counsel of Record:
    For Appellant:
        John M. McCarvel arqued, Great Falls, Montana

    For Respondents:
        Larsen and Gliko, Great Falls, Kontana
        David V. Gliko argued, Great Falls, Montana


                                 Submitted:   December 7, 1977
M r . J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e Court:

           P l a i n t i f f , a p o l i c e o f f i c e r w i t h t h e C i t y of Great F a l l s ,

Montana, was char&eu ~ i t hh e t h e f t of
                           t                                LVJO   b i c y c l e s from che

Great F a l l s P o l i c e Department s t o r a g e a r e a d u r i n g October 1974.

Charges were i n i t i a t e d b e f o r e t h e P o l i c e Commission of t h e C i t y

of Great F a l l s and t h e o f f i c e r suspended December 26, 1974.

           Hearing was commenced b e f o r e t h e P o l i c e Commission on

February 1 9 , 1975.         An imbroglio ensued concerning t h e a u t h o r i t y

of t h e Commission t o compel testimony.                    T h i s m a t t e r reached t h e

Montana Supreme Court, Cause 1113115, decided A p r i l 6 , 1976, I n

t h e Matter of Charges Against Robert DeWar, P o l i c e O f f i c e r ,                    -
Mont   .        ,   548 P.2d 149, 33 S t . Rep. 353.

           On February 1 9 , 1975, t h e Commission was comprised of

Joseph R. Marra, Chairman, who was appointed f o r an unexpired

term and reappointed May 11, 1970 f o r a t h r e e year term, which

e x p i r e d May 1, 1973.      He was reappointed September 21, 1973 f o r

a t h r e e y e a r term b u t no evidence of c o n f i r m a t i o n appears i n t h e

record.     D. S. H a r r i s , member, appointed 1968, reappointed May 1 5 ,

1972, confirmed, e x p i r e d May 1975, reappointed May 4 , 1976.                            Marion

C. H e f f e r n , member, appointed 1971 t o f i l l vancancy, reappointed

May 1 5 , 1972 and confirmed.               D . S. H a r r i s was s e r v i n g a s a member

on an e x p i r e d term; Joseph Marra's term would e x p i r e May 1, 1976 and

Marion H e f f e r n ' s term would e x p i r e May 1, 1975.

           The c i t y a d m i n i s t r a t i o n upon e x p i r a t i o n of t e r m s appointed

two new members t o t h e Commission, Maurice C l a r k , J r . and Charles

C. Abernathy, J r . , and reappointed D. S. H a r r i s , a s Chairman.                           The

appointments were confirmed May 4 , 1976.

           The i n t e r r u p t e d h e a r i n g was recommenced on May 25, 1976,

w i t h t h e new Commission.
             P l a i n t i f f o b j e c t e d t o t h e j u r i s d i c t i o n of t h e Commission

( 1 ) because t h e o r i g i n a l commission had n o t been p r o p e r l y appointed

i n t h a t t h e r e w a s a f a i l u r e t o comply w i t h s e c t i o n 11-180&, R.C.M.

1947 and i t lacked j u r i s d i c t i o n t o c o n s i d e r t h e c a s e ; (2) t h a t t h e

appointment of two new commissioners c o n s t i t u t e d " p r o s e c u t o r i a l

manipulation1'; and ( 3 ) t h a t i n proceeding p l a i n t i f f - a p p e l l a n t was

denied due p r o c e s s .

             P l a i n t i f f was o f f e r e d a new h e a r i n g b u t agreed t o c e r t i f y

t h e r e c o r d of t h e o l d Commission and proceed from t h a t p o i n t ,

r e s e r v i n g h i s r i g h t s of c h a l l e n g e t o j u r i s d i c t i o n and l a c k of

due p r o c e s s .   A f t e r a n a d v e r s e r u l i n g , p l a i n t i f f commenced a n a c t i o n

i n t h e D i s t r i c t C o u r t , Eighth J u d i c i a l D i s t r i c t , County of Cascade,

Hon. B . W. Thomas from t h e Twelfth J u d i c i a l D i s t r i c t , p r e s i d i n g .

             Summary judgment was e n t e r e d a g a i n s t p l a i n t i f f by t h e

c o u r t on January 20, 1977:

                      "The motion of d e f e n d a n t s f o r summary judgment
            came on f o r h e a r i n g b e f o r e t h i s Court on t h e 27th day
            of December, 1976. P l a i n t i f f was r e p r e s e n t e d by h i s
            c o u n s e l , M r . John M. McCarvel, and d e f e n d a n t s were
            r e p r e s e n t e d by t h e i r c o u n s e l , David V. Gliko. A f t e r
            h e a r i n g o r a l arguments, t h e Court g r a n t e d c o u n s e l time
            t o f i l e b r i e f s . Now, a f t e r c o n s i d e r i n g t h e b r i e f s and
            t h e o r a l s t a t e m e n t s made a t t h e h e a r i n g , and a l s o t h e
            p l e a d i n g s and a f f i d a v i t s on f i l e , t h e Court f i n d s t h a t
            t h e r e i s no genuine i s s u e a s t o any m a t e r i a l f a c t ;
            t h a t t h e only i s s u e s t o be determined i n v o l v e q u e s t i o n s
            of law, and a s t o them t h e Court concludes:

                        " (1)    The members of t h e P o l i c e Commission of
            t h e C i t y of G r e a t F a l l s d u r i n g t h e p e r i o d from January
            2 , 1975 t o May 4 , 1976, were v a l i d l y h o l d i n g over i n
            t h e i r o f f i c e s a f t e r e x p i r a t i o n of t h e i r terms and b e f o r e
            appointment and q u a l i f i c a t i o n of t h e i r s u c c e s s o r s . A s
            d e f a c t o members of t h e commission, they v a l i d l y e x e r c i s e d
            t h e f u n c t i o n s and powers t h e r e o f d u r i n g t h a t p e r i o d and
            had j u r i s d i c t i o n t o r e c e i v e and t o h e a r t h e complaint
            against the p l a i n t i f f .

                     " ( 2 ) The members of t h e P o l i c e Commission of t h e
            C i t y of G r e a t F a l l s who were a p p o i n t e d and confirmed on
            May 4 , 1976, were v a l i d l y and l e g a l l y appointed and
            confirmed a s s u c c e s s o r s t o t h e members who had been
            h o l d i n g o v e r , and from and a f t e r t h a t d a t e c o n s t i -
            t u t e d t h e P o l i c e Commission of t h e C i t y of Great
            F a l l s , w i t h t h e r i g h t t o e x e r c i s e t h e f u n c t i o n s and
            powers t h e r e o f and t h e r e a f t e r had j u r i s d i c t i o n of t h e
            complaint f i l e d a g a i n s t p l a i n t i f f .

                       "(3) The change i n t h e membership of t h e P o l i c e
            Commission of t h e C i t y of Great F a l l s on May 4 , 1977,
            under t h e circumstances shown, d i d n o t c o n s t i t u t e
            t p r o s e c u t o r i a l manipulation' and d i d n o t d e p r i v e p l a i n -
            t i f f of due p r o c e s s .

                      " ( 4 ) The proceedings a g a i n s t p l a i n t i f f b e f o r e
            t h e P o l i q e Commission were n o t c r i m i n a l i n n a t u r e , and
            t h e resumption of t h o s e proceedings a f t e r t h e change
            i n membership of t h e Commission, d i d n o t s u b j e c t p l a i n -
            t i f f t o double jeopardy.

                       "(5) Defendants a r e e n t i t l e d t o judgment a s a
            m a t t e r of law.

                        "It i s , t h e r e f o r e , hereby ORDERED t h a t t h e motion
            of defendants f o r summary judgment be and it i s hereby
            g r a n t e d , and t h a t judgment be e n t e r e d accordingly."

            P l a i n t i f f a p p e a l s t h e q u e s t i o n s of law enunciated i n t h e

summary judgment.

            The Court, a f t e r a review of t h e record and t h e law, a f f i r m s

t h e summary judgment a s e n t e r e d on t h e 5 q u e s t i o n s of law:

            (1)     W do n o t a g r e e w i t h p l a i n t i f f ' s c o n t e n t i o n t h a t S t a t e
                     e
                                                                     f   .   I.




v. Swanberg, (1956),130 Mont. 202, 299 P.2d M&, t u r n s on t h e

s t a t u t o r y language      "* * *   t h e term of o f f i c e of t h e appointed

member of t h e board s h a l l be f o u r (4) y e a r s and u n t i l h i s

s u c c e s s o r s h a l l have been appointed and confirmed.",(Section

92-104, R.C.M.         1947), i n s o f a r a s a u t h o r i t y t o hold over beyond

t h e s t a t u t o r y term.    Swanberg i t s e l f d i r e c t s us t o S t a t e ex r e l .

Sandquist v. Rogers, (1933), 93. Mont. 355, 3 6 2 , 9 1 8 P.2d 617,

wherein i t i s p l a i n l y       s t a t e d ' t h a t every o f f i c e r must c o n t i n u e t o

d i s c h a r g e t h e d u t i e s of h i s o f f i c e although h i s term h a s e x p i r e d ,

u n t i l h i s successor has quali5ied.                 I t i s a r i g h t and a duty.

T h i s r i g h t i s q u a l i f i e d only by express o r c l e a r i m p l i c a t i o n of

p r o h i b i t i o n i n t h e language of t)ie s t a t u t e .         W f i n d no such e x p r e s s
                                                                          e
o r implied language claimed i n t h e i n s t a n t cause.                        See: 3 McQuillin

on Municipal Corp. 3d e d . , 5 12.110, p. 472; 6 3 Am J u r 2d, P u b l i c

O f f i c e r s and Employees, 5157; S e c t i o n 59-406, R.C.M.                      1947.

            (2)       The h o l d i n g under q u e s t i o n of law N o . ( l ) ,       renders

No. (2) moot.

            (3)       W do n o t recommend t h e proceeding h e r e a s precedent
                       e

f o r any kind of a d m i n i s t r a t i v e h e a r i n g .      Y e t , t h e judgment of t h e

D i s t r i c t Court i s e n t i t l e d t o a presumption of c o r r e c t n e s s and

w i l l only be overcome by a preponderance of t h e evidence.                                 A s we

have s t a t e d , t h e r e have been procedures indulged i n h e r e t h a t

should n o t be r e p e a t e d , b u t froin a l l of t h a t one can draw only an

i n f e r e n c e of misconduct and n o t s u f f i c i e n t showing t o overcome

t h e s t a t u t o r y presumption.

            ( 4 ) and ( 5 ) .      These q u e s t i o n s of law were n o t s e r i o u s l y

argued on any f a c t s n o t included i n Nos. 1, 2 and 3 above, t h e r e f o r e

they must f a l l t o t h e same conclusions.

            The judgment of t h e t r i a l c o u r t
                                                                2s a f f i r m e d .

                                                     Justice                                    #


W Concur:
 e



Chief J u s t i c e
n      ,"